Hayes, J. (dissenting).
I respectfully dissent and would affirm. I disagree with the majority’s conclusion that the warrantless entry into defendant’s apartment was not justified by exigent circumstances. The police testified at the suppression hearing that a woman came to them at 6:30 a.m. and reported that she had been raped by a man between 1:00 a.m. and 6:00 a.m. that morning, at his apartment. The victim described her attacker and his apartment, and she told the police that she waited until her attacker fell asleep and then ran from the apartment building. The police went to the apartment building and gave a description of the perpetrator to one of the tenants, who indicated that defendant matched that description. The police approached defendant’s door and found the door ajar. According to the testimony of one of the officers, he heard what sounded like someone in respiratory distress, and he knocked on the door several times but received no response. The officer pushed open the door and observed that the apartment matched the description given by the victim. The officer found defendant lying naked on a mattress on the floor and, when the officer shook defendant’s leg, defendant woke up.
The majority sets forth the various factors to consider in determining whether exigent circumstances justify a warrant-*1259less entry into a home (see People v Burr, 124 AD2d 5, 8 [1987], affd 70 NY2d 354 [1987], cert denied 485 US 989 [1988]), and I shall not repeat them here. In my view, the warrantless entry into defendant’s apartment was justified by exigent circumstances, and thus County Court properly denied that part of the motion of defendant seeking to suppress physical evidence seized from his apartment (see People v Arriaga, 309 AD2d 544 [2003], lv denied 1 NY3d 624 [2004]; People v Mason, 248 AD2d 751, 754-755 [1998]; People v Jackson, 203 AD2d 956, 956-957 [1994], lv denied 84 NY2d 827 [1994]; People v Williams, 181 AD2d 474, 475-476 [1992], lv denied 79 NY2d 1055 [1992]). A violent offense had been reported, i.e., a rape, and the police had probable cause to believe that defendant had committed the offense. The police had “strong reason to believe” that defendant was inside the apartment, based on the statement of the victim that her attacker was asleep when she left the apartment and the sounds heard by one of the officers coming from inside the apartment (Burr, 124 AD2d at 8). Although there was no specific evidence that defendant would attempt to escape, “there [also] is no indication that he was not seeking to escape” (People v Green, 103 AD2d 362, 364 [1984]). The police entered the apartment peacefully through the apartment door, which was left ajar. Thus, in my view, the court properly refused to suppress the physical evidence seized from defendant’s apartment. I otherwise agree with the majority that defendant’s remaining contentions are without merit. Present—Green, J.P., Martoche, Pine, Lawton and Hayes, JJ.